Citation Nr: 0401719	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active service from May 1984 to April 1990.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in September 2003 before a Veterans Law Judge.  

Although prior correspondence from the veteran indicated a 
desire to appeal all of the issues listed on the Statement of 
the Case, in March 2003 the veteran submitted additional 
correspondence that indicated he withdrew his appeal of all 
of the issues other than the denial of service connection for 
a claimed low back disorder.  

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  

(As shown hereinbelow, the Board is remanding the case to the 
RO for additional development of the reopened claim of 
service connection for a low back disorder.)  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  



FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied the 
veteran's original claim of service connection for a low back 
condition.  The veteran was notified of this action, but did 
not enter a timely appeal.  

2.  Some of the new evidence is neither cumulative nor 
redundant, and by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the May 
1997 rating decision to reopen the claim of service 
connection for a low back disorder.  38 U.S.C.A. §§ 5108, 
7105, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
hereinbelow.  

In this case, the veteran's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA.  

The veteran has been informed of the information necessary to 
substantiate his claim via the Statement of the Case and the 
Supplemental Statement of the Case.

It was noted in the VCAA that, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

It is the Board's opinion that the recent change to the law 
has not modified the requirement that a previously denied 
claim may not be reopened and readjudicated unless and until, 
there has been a finding that new and material evidence has 
been submitted.  

As it is determined that new and material evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken in accordance with the VCAA.  
See, e.g., Elkins v. West, 12 Vet. App. 209 (1999).  


II.  New and Material Evidence to Reopen the Claim of
 Service Connection for a Low Back Disability

A.  Factual Background 

A careful review of service medical records at the time of 
enlistment and at separation shows a normal spine.  

In July 1984, the veteran complained of having low back pain, 
which radiated into his legs.  No known trauma was indicated.  
The records show that the veteran was advised to use hot 
soaks and medications, and to exercise his back muscles.  

In August 1986, the veteran complained of having low back 
pain and reportedly felt he pulled a muscle the previous day 
while playing volleyball.  He indicated that the pain 
radiated into his legs.  The assessment was that of low back 
pain (muscular).  

A report of VA general medical examination dated in September 
1992 shows a normal musculo-skeletal system.  

The non-VA progress notes dated in October 1996 show an 
assessment of lumbosacral strain.  

Based on the evidence shown hereinabove, in May 1997, the RO 
denied the veteran's original claim of service connection for 
a low back disability.  

The non-VA clinical records received in April 1998 show that 
the veteran continued to complain of low back pain in 1996 
and 1997.  

A MRI scan of the veteran's lumbar spine taken in February 
1999 shows the following:  Broad-based disc bulge at L4-L5 
with impression upon the thecal sac and mild narrowing; 
central disc herniation at L5-S1 without significant nerve 
root impingement, and degenerative vacuum disc at this level; 
and no evidence of pars defect or fracture.  

In a medical statement received in April 2002, it was the 
opinion of the veteran's treating physician that the 
veteran's current condition was that of a chronic low back 
injury from prior to 1998, most likely caused during his time 
under military service, as reported by the veteran.  

The diagnoses included those of degenerative disc disease in 
the lumbar spine, segmental dysfunction in the lumbosacral 
region, and lumbar radiculitis.  

A report of VA contract examination dated in June 2002 shows 
a diagnosis of degenerative disc disease of the lumbar spine 
with left radiculopathy.  The VA examiner commented that the 
cause of the veteran's degenerative disc disease was while 
doing physical training in Germany between 1984 and 1986.  

The VA examiner also commented that it is less likely than 
not that the veteran's lumbar degenerative disc disease with 
left lumbar radiculopathy was a result of injury incurred in 
service.  

A report of medical history completed by the veteran in 
August 2001 was submitted by the U.S. Army Reserves in 
January 2003.  The report of medical history reflects that 
the veteran did not report recurrent back pain, but did 
report having a herniated disc.  
 
The statements of the veteran in the claims folder are to the 
effect that he had been involved in volleyball during 
physical training while in the military.  The veteran 
reportedly jumped up and then came down, and felt a pull and 
tear in his back.  He dropped to the ground, and had to be 
helped to sick call.  

The veteran then began having problems with stiffness and 
extreme pain down his legs, although not every day.  
Reportedly, the veteran left active service in 1990, and re-
injured his back while working in the civil service in 1992.  


B.  Legal Analysis 

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

The question now presented is whether new and material 
evidence has been submitted since the RO's May 1997 decision, 
denying service connection for a low back condition, to 
permit reopening of the claim.  See Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claims.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

There is no requirement, however, that such evidence, when 
viewed in the context of all of the evidence, both new and 
old, create a reasonable possibility that the outcome of the 
case on the merits would be changed.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The veteran's original claim was denied by the RO primarily 
on the basis that the episodes of back pain in service were 
considered acute and resolved without permanent residuals, 
and there was neither evidence of continuity nor evidence 
relating a diagnosis of lumbosacral strain in 1996 to disease 
or injury in service.  

The evidence added to the record after the 1997 RO rating 
decision consists of the veteran's statements, which describe 
additional back problems in service and note the continuity 
of manifestations of intermittent back pain radiating to his 
legs; the post-service medical records showing a low back 
disability; and various inconsistent medical opinions as to 
the etiology of the veteran's low back disability.  

Here, the veteran is competent to testify as to the 
continuity of symptomatology of intermittent low back pain 
both during and after service.  

The Board finds this evidence and the veteran's statements 
probative for the purpose of establishing a current 
disability and a continuity of manifestations of intermittent 
low back pain post-service.  It is the Board's opinion that 
this evidence must be considered to fairly evaluate the 
merits of the claims.  See, e.g., Hodge, supra.  

Moreover, the abundance of evidence added to the record, in 
connection with evidence previously assembled, contributes a 
more complete picture to the veteran's claim and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Hence, the Board finds the evidence to be "new and 
material."  

As new and material evidence has been submitted since the 
prior rating decision by the RO, the veteran's application to 
reopen the claim for service connection is allowed.



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder, the 
appeal to this extent is granted, subject to further action 
as discussed hereinbelow.  



REMAND

As noted hereinabove, there has been a significant change in 
the law brought about by the VCAA.  Because of the change, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  

In addition, as to the merits of the claim, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran states that he hurt his back in service while 
stationed in Germany, and that he was treated for 
approximately 4 months.  There are no clinical records of 
treatment in Germany during service in the claims folder, and 
these records could be relevant to the veteran's claim.  

Accordingly, a specific attempt to obtain clinical records 
regarding the veteran's medical treatment in Germany must be 
made.  See, e.g., Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  If unsuccessful in obtaining the veteran's clinical 
treatment records, the veteran should be notified of the 
deficiency.  

Likewise, it appears that the veteran re-injured his back 
after service in 1992 while employed in the civil service at 
Cherry Hill.  There are neither reports of this injury in the 
claims folder, nor any clinical records of treatment for any 
back injury sustained.  

The duty to assist the veteran in the development of facts 
pertinent to his claim for service connection includes 
obtaining all relevant records and to provide him with an 
adequate examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

In this case, there is competent evidence of current 
degenerative disc disease of the lumbar spine with left 
radiculopathy, and evidence of mild degenerative joint 
disease at L5-S1.  However, a VA examiner has offered 
somewhat contradictory statements as to the etiology of the 
veteran's current low back disability.  

Therefore, the evidence is insufficient to decide the claim, 
and a new examination is necessary.  

Moreover, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, an examination is required to obtain a medical 
opinion as to whether it is at least as likely as not that 
the veteran's current low back disability is due to a disease 
or injury in service.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), to request that the veteran 
supply the names and addresses of all 
facilities that have treated him for a 
low back condition since his separation 
from service in 1990, and to provide the 
dates and location of his service and 
treatment in Germany.  The RO should then 
take all necessary steps to obtain copies 
of all records not already contained in 
the claims folder.  The RO should also 
inform the veteran of any records it has 
been unsuccessful in obtaining as 
provided under 38 U.S.C.A. § 5103A(b)(2).  

2.  The RO should send a request to the 
National Personnel Records Center (NPRC) 
for service medical records of any 
clinical treatment for a low back 
condition in Germany.  A copy of the 
veteran's separation document should be 
sent with this request.  

3.  The RO should schedule the veteran 
for an examination to determine the 
current nature and likely etiology of the 
claimed low back disorder.  Please send 
the claims folder to the examiner for 
review; the examiner should acknowledge 
review of the claims folder in the 
examination report.  The examiner should 
offer opinions as to whether it is at 
least as likely as not that the veteran 
has a current low back disability related 
to symptoms of back pain noted in 
service, or to another incident of 
service; to the injuries sustained post-
service during employment in 1992; or to 
the post-service continuity of 
manifestations of low back pain.  

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

5.  Then, the RO should review the 
veteran's claim.  If any action remains 
adverse to the veteran, an appropriate 
Supplemental Statement of the Case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of the claim.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



